EXHIBIT 10.1

TENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND WAIVER

 

This TENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND WAIVER (this
“Amendment”) is entered into as of August 29, 2016, among BROADWIND ENERGY,
INC., a Delaware corporation (“Parent”), BRAD FOOTE GEAR WORKS, INC., an
Illinois corporation (“Brad Foote”), BROADWIND SERVICES, LLC, a Delaware limited
liability company (“Broadwind Services”), BROADWIND TOWERS, INC., a Wisconsin
corporation (“Broadwind Towers” and, together with Parent, Brad Foote and
Broadwind Services, each a “Borrower” and collectively the “Borrowers”), 1309
South Cicero Avenue, LLC, a Delaware limited liability company (“South Cicero”),
5100 Neville Road, LLC, a Delaware limited liability company (“Neville” and,
together with South Cicero, each a “Guarantor” and collectively the
“Guarantors”), and ALOSTAR BANK OF COMMERCE, a state banking institution
incorporated or otherwise organized under the laws of the State of Alabama (the
“Lender”).

W I T N E S S E T H:

 

WHEREAS, the Borrowers and the Lender are parties to that certain Loan and
Security Agreement dated August 23, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”; capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to such
terms in the Loan Agreement), pursuant to which the Lender has agreed to make
the Commitments available to the Borrowers from time to time pursuant to the
terms and conditions thereof;

WHEREAS, the Borrowers have requested that the Lender agree to amend certain
terms and conditions of the Loan Agreement; and

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Lender is willing to amend the Loan Agreement as set forth herein.

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Amendments to the Loan Agreement.  Subject to the satisfaction of the
conditions to effectiveness set forth in Section 3 hereof, the Loan Agreement is
hereby amended as follows:

1.1. Section 1.1 (Defined Terms) of the Loan Agreement is hereby amended by
inserting the following new defined term “Investment Grade” therein in the
appropriate alphabetical order:

““Investment Grade” means a rating of A- or higher per Standard & Poor’s, or A3
or higher per Moody’s.”

1.2. Section 1.1 (Defined Terms) of the Loan Agreement is hereby amended by
replacing clause (e) of the defined term “Eligible Account” with the following:

“(e)  the total unpaid Accounts of any Account Debtor exceed 20%  of the
aggregate amount of all Accounts, in each case, to the extent of such excess;
provided, that Accounts of Siemens Energy, Inc. may be included as Eligible
Accounts notwithstanding failure to comply with this clause (e) so long as
Siemens Energy, Inc. retains a rating of Investment Grade and such Accounts are
not ineligible under the other exclusionary criteria set forth under the
definition of Eligible Accounts;”

1.3. Clause (d) of Item 16 (Financial Covenants) of the Terms Schedule is hereby
amended and restated in its entirety as follows:





--------------------------------------------------------------------------------

 



“(d) [Reserved].”

2. No Other Amendments.  The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Lender under the Loan Agreement or any of the other Loan Documents, nor
constitute a waiver of any provision of the Loan Agreement or any of the other
Loan Documents.  Except for the amendments set forth above, the text of the Loan
Agreement and all other Loan Documents shall remain unchanged and in full force
and effect and each Borrower and each Guarantor hereby ratifies and confirms its
obligations thereunder.  This Amendment shall not constitute a modification of
the Loan Agreement or any of the other Loan Documents or a course of dealing
with the Lender at variance with the Loan Agreement or the other Loan Documents
such as to require further notice by the Lender to require strict compliance
with the terms of the Loan Agreement and the other Loan Documents in the future,
except as expressly set forth herein. Each Borrower and each Guarantor
acknowledges and expressly agrees that the Lender reserves the right to, and
does in fact, require strict compliance with all terms and provisions of the
Loan Agreement and the other Loan Documents, as amended herein. No Borrower or
Guarantor has knowledge of any challenge to the Lender’s claims arising under
the Loan Documents, or to the effectiveness of the Loan Documents.

3. Conditions Precedent to Effectiveness.  This Amendment shall be effective as
of the date first written above upon the satisfaction of each of the following
conditions precedent in a manner acceptable to the Lender in its sole and
absolute discretion:

3.1. the Lender shall have received this Amendment, duly executed by each
Borrower and each Guarantor, and the same shall be in full force and effect; and

3.2. no Default or Event of Default shall exist under the Loan Agreement or the
other Loan Documents.

4. Counterparts.  This Amendment may be executed in multiple counterparts, each
of which shall be deemed to be an original and all of which, taken together,
shall constitute one and the same agreement.  In proving this Amendment in any
judicial proceedings, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom such enforcement is
sought. Any signatures delivered by a party by facsimile transmission or by
electronic mail transmission shall be deemed an original signature hereto.

5. Reference to and Effect on the Loan Documents.  Upon the effectiveness of
this Amendment, on and after the date hereof, each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Loan Agreement, and each reference in the other Loan Documents
to “the Loan Agreement”, “thereunder”, “thereof” or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement as amended hereby.

6. Entire Agreement.  This Amendment and the other Loan Documents constitute the
entire agreement and understanding between the parties hereto with respect to
the transactions contemplated hereby and thereby and supersede all prior
negotiations, understandings and agreements between such parties with respect to
such transactions.

7. GOVERNING LAW.  THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK.

8. Loan Document.  This Amendment shall be deemed to be a Loan Document for all
purposes.

[remainder of page intentionally left blank]

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first written above.

 

BORROWERS:BROADWIND ENERGY, INC. 

 

 

By: /s/ Stephanie K. Kushner

Name:  Stephanie K. Kushner

Title:    President and CEO

 

BRAD FOOTE GEAR WORKS, INC.

 

 

By: /s/ Stephanie K. Kushner

Name:  Stephanie K. Kushner

Title:    Authorized Signatory

 



BROADWIND SERVICES, LLC

 

 

By: /s/ Stephanie K. Kushner

Name:  Stephanie K. Kushner

Title:    Authorized Signatory

 



BROADWIND TOWERS, INC.

 

 

By: /s/ Stephanie K. Kushner

Name:  Stephanie K. Kushner

Title:    Authorized Signatory

 

 

GUARANTORS:1309 SOUTH CICERO AVENUE, LLC

 

 

By: /s/ Stephanie K. Kushner

Name:  Stephanie K. Kushner

Title:    Authorized Signatory



5100 NEVILLE ROAD, LLC

 

 

By: /s/ Stephanie K. Kushner

Name:  Stephanie K. Kushner

Title:    Authorized Signatory

 

 



--------------------------------------------------------------------------------

 



LENDER:

ALOSTAR BANK OF COMMERCE 

 

By: /s/ Megan E. Enlow
Name: Megan E. Enlow
Title: Director

 

 



--------------------------------------------------------------------------------